Beck, J.
Under the decision in the case of Jones v. Venable, 120 Ga. 1 (47 S. E. 549, 1 Ann. Cas. 185), the statute conferring in certain cases the right of condemning land for the purpose of operating a tramroad over it was held not to be in violation of article 1, section 3, paragraph 1, of the constitution of this State, contained in section 6388 of the Civil Code; and that decision rules the constitutional question made in this record. The evidence as to whether the tramroad which the defendant in error contemplated building over the land in controversy was actually a way of necessity was conflicting; and consequently the judgment of the trial judge refusing the injunction will not be disturbed here.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.